Citation Nr: 0934128	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  09-12 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right 
ankle disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to July 
1993.

By rating decision dated April 2007, the Regional Office (RO) 
concluded that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
right ankle disability, to include on a secondary basis.  The 
Veteran was informed of this determination and of his right 
to appeal by a letter dated later that month, but a timely 
appeal was not received.  In July 2007, he sought to reopen 
his claim.  In a December 2007 rating action, the RO again 
determined that the additional evidence was insufficient to 
reopen the claim.  

The Board notes that the statement of the case issued in 
January 2009 indicated that new and material evidence had 
been received, and adjudicated the claim on the merits.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is obliged to determine in the first 
instance whether there is new and material evidence to reopen 
the claim, regardless of the RO's action.  Barnett v. Brown, 
8 Vet. App. 1 (1995).  Accordingly, the Board recharacterized 
this matter as set forth on the cover page.

The issue of entitlement to service connection for a right 
ankle disability on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2007 determination concluded that new 
and material evidence had not been received to reopen a claim 
for service connection for a right ankle disability.

2.  The evidence added to the record since the April 2007 
determination includes evidence which relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a right ankle disability.


CONCLUSIONS OF LAW

1.  The RO's decision of April 2007, which denied service 
connection for a right ankle disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2008).

2.  The evidence received since the April 2007 rating 
decision is new and material, and the appellant's claim for 
service connection for a right ankle disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed.



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the Veteran's claim for 
service connection for a right ankle disability was 
previously denied in an April 2007 rating action.  Therefore, 
the Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO denied the Veteran's claim for service connection for 
a right ankle disability in September 1999, April 2002, 
November 2002 and again in April 2007.  The most recent 
determination found that new and material evidence had not 
been received and the claim for a right ankle disability, to 
include on a secondary basis, remained denied.  It was 
indicated that there was no evidence of a right ankle 
disability being related to service or the Veteran's service-
connected left ankle disability.  He did not appeal that 
decision and it became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2008).

The evidence of record at the time of the April 2007 rating 
decision included the service treatment records and private 
and VA medical records.  The service treatment records are 
negative for complaints or findings concerning a right ankle 
disability.  A clinical evaluation of the feet and lower 
extremities on the separation examination in June 1993 was 
normal.

VA outpatient treatment records disclose that the Veteran was 
seen in December 1998 and reported that he had twisted his 
right ankle the previous night.  The assessment was right 
ankle sprain.  When seen in July 1999 for bilateral ankle 
pain, he related a history of falling from a fourth story 
window eight years earlier and landing on both feet, 
resulting in chronic left ankle pain over the last eight 
years, and right ankle pain that started one year ago.  X-
rays showed osteoarthritis in the right ankle.  The Veteran 
asserted in May 2001 that he had injured his feet and ankles 
when he fell in service.  He claimed he had experienced 
chronic ankle pain since then.

The evidence added to the record since the April 2007 
determination includes VA private and medical records, Social 
Security Administration records, statements from his employer 
and his father, the report of a VA examination and the 
Veteran's testimony at a hearing before the undersigned.  

The Veteran was seen in a private facility in June 2007.  He 
complained of bilateral ankle and calf pain.  He said his 
left ankle pain had been present since 1991, and the pain in 
his right ankle had been ongoing for approximately eight 
years.  He related that while in service, he fell out a four 
story building and landed directly on both feet.  He claimed 
he was treated primarily for his left ankle at that time.  
Following an examination, the assessment was of the right 
ankle.  The examiner noted that the Veteran had a history of 
osteochondritis dessicans and degenerative changes in both 
ankles.  He opined that it seemed reasonable that the Veteran 
had injured both ankles fifteen years earlier and that he was 
suffering from post-traumatic arthritis.  

Upon review of the evidence, the Board finds that the 
evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the Veteran's right 
ankle disability.  He has submitted evidence linking his 
right ankle disability to service.  Thus, the Board will 
resolve all doubt in the Veteran's favor and find that the 
evidence is new and material sufficient to reopen the claim.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right ankle disability is 
reopened, and to this extent only the appeal is granted.




REMAND

In view of the above determination, the Board is of the 
opinion that additional development of the record is 
warranted.  The Board acknowledges that following a VA 
examination in January 2009, the examiner commented that it 
was less likely than not that the Veteran's right ankle 
disability was related to any trauma that occurred in service 
or to his service-connected left ankle disability.  While the 
examiner provided a cogent explanation for his conclusion as 
to why the right ankle disability was not directly related to 
service, he did not provide a rationale for why it was not 
related to the service-connected left ankle disability.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO/AMC should request that the 
examiner who conducted the January 2009 
VA examination review the claims folder, 
to include his examination report, and 
provide a rationale for why the Veteran's 
right ankle disability is not secondary 
to his service-connected left ankle 
disability.  The examiner should state 
whether the right ankle disability was 
caused or aggravated by his service 
connected left ankle disorder.  A 
rationale for any opinion should be set 
forth.  

2.  If the examiner who conducted the 
January 2009 VA examination is not 
available, the Veteran should be 
scheduled for another VA examination to 
determine the etiology of his right ankle 
condition.  The examiner should state 
whether the right ankle disability was 
caused or aggravated by his service 
connected left ankle disorder.  The 
examiner should provide a rationale for 
any opinion.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


